Citation Nr: 1330679	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-49 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the "staged" ratings (of 0 percent prior to July 29, 2010, and 10 percent from that date) assigned for the Veteran's bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective November 30, 2006 (date of claim).  An October 2010 rating decision increased the rating to 10 percent, effective July 29, 2010 (date of VA audiology examination).  The Veteran has not expressed satisfaction with the "staged" increased ratings, and both "stages" of the rating remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In September 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In November 2011, June 2012 and May 2013 this matter was remanded for further development.  

In August 2013, the Veteran filed claims of service connection for headaches, dental treatment, skin disease/rash, and "frequent terrifying nightmares aggravated by military service and in combat."  These matters have not been addressed by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction in these matters; they are referred to the AOJ for appropriate action.

[A review of the record on Virtual VA also found that service connection for post traumatic stress disorder with depression was denied in a March 2013 rating decision.]  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if action on his part is required.





REMAND

As noted in the November 2011, July 2012 and May 2013 Board remands, review of VA treatment records from November 2007 to July 2009 found that the Veteran apparently underwent audiometric testing for treatment purposes in January 2008.  As noted in the July 2012 and May 2013 Board remands, a January 2008 VA treatment record indicates that a "comprehensive hearing eval [sic]" was one of the procedures completed on that date and it provides "test results" from that evaluation, but does not include the puretone thresholds found.   The RO was instructed to confirm whether puretone audiometry was completed, and if so, to obtain a copy of the audiometry report for the record.  If such testing was not completed, it was to be so certified for the record.  A close review of the record found no attempt by the RO to ascertain whether results from January 2008 are available (the development done consisted of adding  to the record another copy of the January 2008 treatment record (without the puretone studies reported) that was already in the record.  (And a notation that "scanned document was attached to this note" with instruction for viewing the document.)  Pertinent VA treatment records are constructively of record, and must be secured, if available.  

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Notably, January 2008 audiometry would be during a period of time under consideration in this appeal and may contain findings pertinent to the Veteran's claim.  

The record suggests that the Veteran receives ongoing treatment for his service-connected bilateral hearing loss.  The most recent VA treatment records associated with the record (found in Virtual VA) are dated in February 2012.  Updated records of any VA and/or private treatment the Veteran may have received are likely to contain pertinent information (and VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following n:

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The RO should obtain complete records from all sources identified.  The RO should (as was previously requested) specifically seek to obtain a copy of the Veteran's January 2008 VA audiometry report (not another copy of the treatment record without the audiometry).  If such record does not exist, it must be so certified for the record, with explanation (that can be reconciled with the treatment record reference to such audiometry).  

2.  The RO should then review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

